Citation Nr: 1824183	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-25 358 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory condition.

4.  Entitlement to service connection for frostbite residuals status post chilblain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served in the Army from April 1974 to August 1974 and from August 1976 to March 1978.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Notice of Disagreement was received in March 2011.  In July 2014, a Statement of the Case was issued, and, in July 2014, the Veteran filed his substantive appeal (via a VA Form 9).     

In December 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

Subsequent to the most recent adjudication of the Veteran's claim in a July 2014 Supplemental Statement of the Case, the Veteran submitted additional evidence in support of his claim to include articles on military noise exposure, a curriculum vitae of one author of the aforementioned article, and a Web MD article accompanied by a waiver of initial RO consideration.  This new evidence is subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (Legacy) paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 



The issues of entitlement to service connection for a respiratory condition and entitlement to service connection for frostbite residuals status post chilblain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service or within one year of service and is not otherwise attributable to service.

2.  Tinnitus did not manifest during service or within one year of active service and is not otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred or aggravated in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  Tinnitus was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. LEGAL CRITERIA

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Organic diseases of the nervous system such as tinnitus and sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases show as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III. FACTS AND ANALYSIS

Hearing loss and tinnitus 

The Veteran served in the Army as a light weapons infantryman, therefore in-service noise exposure is conceded.  On the Veteran's August 1973 entrance examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
10
10
5 
15
5



On the Veteran's September 1976 in-service examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
40
40
LEFT
50
50
50
50
50

On the Veteran's November 1977 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
0
0
10
15

Copies of the Veteran's Army Reserve treatment records from February 19, 2003 through August 4, 2003 show that the Veteran was given a physical profile for hearing loss.  

On the Veteran's February 2011 Compensation and Pension examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
35
30
LEFT
30
25
35
35
35

A speech discrimination test was not conducted due to a language barrier.  
During the February 2011 VA Compensation and Pension examination, the Veteran reported being exposed to gunfire and also reported occupational noise exposure from being a carpenter 3 to 4 years.  The Veteran denied any recreational noise exposure.  The Veteran was diagnosed with mild sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not due to the Veteran's service, as the Veteran's hearing was deemed normal at separation.  The examiner reviewed the Institute of Medicine Report on Noise Exposure article and opined that based on current knowledge, that noise induced hearing loss occurs immediately, and there is no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event.   The examiner noted that the Veteran's claims file and service treatment records were reviewed.  

The Veteran was also diagnosed with tinnitus during the February 2011 VA Examination.  The examiner noted that the Veteran's tinnitus is associated with the Veteran's hearing loss, and that the Veteran's tinnitus is less likely than not due to active service.  The Veteran's service treatment records were silent for complaints, treatment, or diagnosis of tinnitus.

At the Veteran's hearing, the Veteran testified that he first remembered losing his hearing in 1976.  The Veteran testified that he was provided earplugs in service but did not always wear them so that he could hear the commands.  The Veteran's representative requested a new hearing examination because the most recent VA examiner was unable to conduct a speech discrimination test due to a language barrier.  However, a current diagnosis of hearing loss was already established via audiogram.  Therefore the Board will not request another examination as suggested by the Veteran's representative during the Veteran's Board hearing. 

The Veteran meets the first criterion for service connection for both hearing loss and tinnitus, as the Veteran has current diagnoses of both.  See February 2011 Compensation and Pension Examination.  The Veteran meets the second criterion for service connection for both hearing loss and tinnitus, as the Veteran has a conceded in-service noise exposure due to his occupation as a light weapons infantryman.  However, the Board finds that the Veteran does not meet the final criterion for hearing loss and tinnitus, as a medical nexus between the Veteran's service and the Veteran's current diagnosis has not been established.  

The Board notes that the Veteran's September 1976 in-service examination shows an audiogram with hearing loss for VA purposes.  When chronic diseases show as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The February 2011 VA examiner reviewed the September 1976 audiogram and noted it on the report, and still opined that the Veteran's current hearing loss was not related to his service.  The examiner further noted that the Veteran's hearing was normal at separation, and that the Veteran had post-service noise exposure as a carpenter.  Therefore, the presumption for chronic diseases of tinnitus and hearing loss were not shown by the September 1976 audiogram, because the VA examiner stated that this was not a symptom related to his current hearing loss, and the examiner also noted the intercurrent cause of post service noise exposure.  

The Board assigns this opinion great probative weight, as it was based on examination of the Veteran, the Veteran's record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Board has carefully considered the articles on military noise exposure and curriculum vitae of the author.  Medical treatise evidence can provide important support when combined with the pertinent opinion of a medical professional.  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the aforementioned information is simply too general to make a causal link more than speculative in nature, or to outweigh the specific medical evidence in this case which is directly pertinent to the Veteran.  Furthermore, the VA examiner reviewed the Veteran's claims file and addressed the concept of delayed onset hearing loss and stated that noise induced hearing loss occurs immediately, and there is no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event.  Indeed, the VA examiner essentially found that there is insufficient reliable scientific evidence to support delayed hearing loss.

The Board has considered the Veteran's own opinion that his hearing loss and tinnitus are related to his service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature."  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Lastly, there is no medical evidence or credible lay evidence that the Veteran's bilateral hearing loss and tinnitus manifested to a compensable degree within a year from separation.  Also, there is no medical evidence or credible lay evidence of continuity of symptomatology. 

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims for both tinnitus and hearing loss, and so service connection is not warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran testified during his December 2017 Board hearing that his respiratory condition and frostbite residuals status post chilblain are of a chronic nature.  The Veteran's representative also stated that the Veteran received treatment for these conditions at facilities in Puerto Rico, Fort Lauderdale, Florida, Gainesville, Florida, Miami, Florida, Ocala, Florida, and The Villages, Florida.  The Board finds that such evidence may be relevant in assessing whether the Veteran has reoccurring or chronic symptoms of the above claimed disorders.   It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. §§ 5107(a), 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran's claimed respiratory condition and frostbite residuals post chilblain from Puerto Rico, Fort Lauderdale, Florida, Gainesville, Florida, Miami, Florida, Ocala, Florida, and The Villages, Florida.  If no such records are located, that fact should be documented in the claims file.

2.  Following completion of the above, review the claims file and undertake any additional development deemed necessary.  This may include making arrangements for VA medical examinations to determine the etiologies of any diagnosed respiratory disorders or frostbite residuals noted within any additional evidence submitted by the Veteran, or contained in the VA treatment records.

3.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


